UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-2968 Name of Registrant: Vanguard Trustees Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 Item 1: Schedule of Investments Vanguard International Value Fund Schedule of Investments As of January 31, 2011 Market Value Shares ($000) Common Stocks (95.9%) 1 Australia (1.9%) BHP Billiton Ltd. 1,278,100 56,801 National Australia Bank Ltd. 1,343,021 33,144 Telstra Corp. Ltd. 7,429,300 20,786 Westpac Banking Corp. 872,505 20,075 Commonwealth Bank of Australia 320,014 16,791 Bank of Queensland Ltd. 245,173 2,421 Austria (0.1%) OMV AG 120,100 5,323 Belgium (1.5%) Anheuser-Busch InBev NV 909,515 50,319 Solvay SA Class A 350,726 36,673 Delhaize Group SA 244,217 19,312 * KBC Groep NV 312,900 12,516 Brazil (4.3%) Vale SA Class B Pfd. ADR 2,665,700 82,583 Banco do Brasil SA 3,480,400 62,135 Petroleo Brasileiro SA ADR Type A 1,835,538 61,032 Vale SA Class B ADR 1,375,100 47,895 Cielo SA 4,731,400 35,110 Cia Energetica de Minas Gerais ADR 1,192,731 19,704 Gafisa SA ADR 1,017,436 12,738 Rossi Residencial SA 887,500 6,980 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 233,200 4,547 Canada (3.2%) Suncor Energy Inc. 689,975 28,641 Bank of Nova Scotia 453,654 25,579 Potash Corp. of Saskatchewan Inc. 125,200 22,181 Teck Resources Ltd. Class B 359,427 21,781 Nexen Inc. 844,343 21,207 Canadian National Railway Co. 290,279 19,710 Agrium Inc. 219,800 19,419 ^ Rogers Communications Inc. Class B 543,500 18,981 ^ Penn West Petroleum Ltd. 639,120 17,482 Magna International Inc. 287,800 16,805 * Lundin Mining Corp. 1,732,800 12,407 National Bank of Canada 153,100 10,673 * New Gold Inc. 912,300 7,307 Toronto-Dominion Bank 68,700 5,143 Royal Bank of Canada 1  TELUS Corp. Class A 1  Intact Financial Corp. 1  Sun Life Financial Inc.  China (4.2%) China Mobile Ltd. 6,597,500 64,836 Weichai Power Co. Ltd. 8,612,600 58,758 China Construction Bank Corp. 54,276,310 47,536 China State Construction International Holdings Ltd. 34,724,400 34,399 Guangzhou Automobile Group Co. Ltd. 15,336,169 19,618 China Petroleum & Chemical Corp. 16,402,000 18,064 China Shenhua Energy Co. Ltd. 3,923,000 16,004 Ping An Insurance Group Co. of China Ltd. 1,593,000 15,866 Bank of China Ltd. 29,996,000 15,534 * GOME Electrical Appliances Holdings Ltd. 36,607,000 13,828 Industrial & Commercial Bank of China 16,813,005 12,471 ^ Evergrande Real Estate Group Ltd. 10,588,000 5,600 Daphne International Holdings Ltd. 4,866,000 4,677 Denmark (0.7%) Novo Nordisk A/S Class B 272,100 30,732 * Vestas Wind Systems A/S 330,582 11,395 * Danske Bank A/S 389,500 10,453 Finland (1.2%) Nokia Oyj 5,420,833 58,015 Sampo Oyj 1,108,300 32,607 Cargotec Oyj Class B 8,400 392 France (9.5%) Sanofi-Aventis SA 1,799,004 122,733 BNP Paribas 881,133 65,861 Total SA 1,107,727 64,828 Danone 836,483 50,350 Teleperformance 1,323,584 47,688 AXA SA 2,111,283 44,684 Technip SA 388,000 37,677 Societe Generale 564,444 36,495 Bouygues SA 735,700 34,233 LVMH Moet Hennessy Louis Vuitton SA 187,300 29,225 Vivendi SA 833,870 23,883 PPR 147,358 23,569 * Renault SA 352,900 23,064 Cap Gemini SA 410,000 20,703 STMicroelectronics NV 1,683,889 20,361 Lagardere SCA 405,738 18,069 Carrefour SA 316,876 15,534 ArcelorMittal 378,274 13,829 GDF Suez 307,452 12,193 France Telecom SA 496,100 10,844 EDF SA 210,300 9,266 * Cie Generale de Geophysique - Veritas 171,100 5,184 Arkema SA 39,548 2,753 * APERAM 18,913 776 Germany (4.9%) Adidas AG 1,078,350 67,147 SAP AG 1,137,308 65,700 Deutsche Post AG 2,548,990 46,805 Allianz SE 326,700 45,382 E.ON AG 1,255,600 41,916 Bayer AG 384,936 28,388 ^ Siemens AG 194,568 24,926 ^ ThyssenKrupp AG 540,600 21,923 Muenchener Rueckversicherungs AG 134,600 21,085 Henkel AG & Co. KGaA Prior Pfd. 236,736 14,435 Hong Kong (0.9%) Sun Hung Kai Properties Ltd. 1,368,000 22,734 HSBC Holdings plc 1,478,269 16,123 Esprit Holdings Ltd. 2,563,317 12,158 New World Development Ltd. 3,704,000 6,984 Yue Yuen Industrial Holdings Ltd. 1,495,500 5,140 * AIA Group Ltd. 1,839,800 5,084 India (0.3%) * Sterlite Industries India Ltd. ADR 813,938 11,762 2 Tata Steel Ltd. Warrants Exp. 12/23/2014 701,300 9,836 Bharti Airtel Ltd. 403,256 2,803 Indonesia (0.4%) Telekomunikasi Indonesia Tbk PT ADR 866,600 29,135 Bank Mandiri Tbk PT 3,850,000 2,534 Ireland (0.1%) * Smurfit Kappa Group plc 532,200 6,361 Italy (3.2%) ENI SPA 3,269,476 77,393 Telecom Italia SPA (Registered) 46,409,515 65,924 Intesa Sanpaolo SPA (Registered) 14,178,388 47,166 UniCredit SPA 11,582,684 28,685 Atlantia SPA 814,880 18,536 Telecom Italia SPA (Bearer) 6,391,400 7,597 Japan (19.6%) Mitsubishi Corp. 2,812,200 78,098 Canon Inc. 1,516,300 74,174 Sony Corp. 2,043,000 70,258 Sumitomo Mitsui Financial Group Inc. 1,849,900 62,818 FANUC Corp. 393,400 61,960 Tokyo Electron Ltd. 875,200 56,872 Dai Nippon Printing Co. Ltd. 4,065,000 55,451 Tokyo Electric Power Co. Inc. 2,211,000 53,731 Mizuho Financial Group Inc. 26,061,100 50,071 Obayashi Corp. 10,468,000 49,911 Honda Motor Co. Ltd. 1,163,500 49,148 Bridgestone Corp. 2,483,300 47,600 Panasonic Corp. 3,467,000 47,387 Fujikura Ltd. 9,385,000 45,727 Omron Corp. 1,778,800 45,655 Fujitsu Ltd. 7,280,000 45,245 Mitsui & Co. Ltd. 2,465,700 41,355 Yahoo Japan Corp. 107,400 40,446 Ricoh Co. Ltd. 2,688,000 38,192 Japan Tobacco Inc. 8,316 31,184 Yamada Denki Co. Ltd. 453,170 30,703 Mitsubishi Estate Co. Ltd. 1,559,000 29,378 Nippon Telegraph & Telephone Corp. 588,800 27,359 Daito Trust Construction Co. Ltd. 330,900 23,152 Nissan Motor Co. Ltd. 2,287,700 23,074 Asahi Glass Co. Ltd. 1,842,000 22,907 Sumitomo Electric Industries Ltd. 1,548,000 22,425 Shin-Etsu Chemical Co. Ltd. 389,600 21,880 ORIX Corp. 217,890 21,452 Mitsui Fudosan Co. Ltd. 1,040,000 21,083 JFE Holdings Inc. 606,900 19,581 Sharp Corp. 1,890,000 19,548 Hoya Corp. 813,600 19,129 THK Co. Ltd. 697,600 18,270 Nintendo Co. Ltd. 65,900 17,788 Toyota Motor Corp. 429,800 17,777 Toshiba Corp. 2,993,000 17,659 JS Group Corp. 786,800 17,178 Sumitomo Corp. 973,900 13,976 Sumitomo Trust & Banking Co. Ltd. 2,268,000 13,654 Bank of Yokohama Ltd. 2,556,000 12,776 JX Holdings Inc. 1,641,500 11,248 Sumitomo Realty & Development Co. Ltd. 347,000 8,474 ITOCHU Corp. 543,000 5,886 Sumitomo Rubber Industries Ltd. 535,500 5,645 Aeon Co. Ltd. 335,600 4,214 KDDI Corp. 393 2,214 Luxembourg (0.3%) * Evraz Group SA GDR 533,952 21,163 Mexico (0.5%) * Grupo Televisa SA ADR 973,400 23,420 America Movil SAB de CV ADR 319,917 18,232 Netherlands (1.2%) Heineken NV 818,299 41,184 * ING Groep NV 3,039,600 34,613 Koninklijke DSM NV 213,400 12,629 * Aegon NV 609,690 4,511 Norway (0.2%) ^ Subsea 7 SA 741,450 18,126 Poland (0.3%) KGHM Polska Miedz SA 406,800 23,791 Portugal (0.1%) EDP - Energias de Portugal SA 1,342,590 5,155 Russia (3.2%) Gazprom OAO ADR 4,003,900 106,353 Lukoil OAO ADR 616,240 37,837 Sberbank of Russia 9,145,949 32,467 Lukoil OAO ADR 345,600 21,220 MMC Norilsk Nickel OJSC ADR 736,315 18,752 Mobile Telesystems OJSC ADR 945,847 18,075 Gazprom OAO ADR 540,669 14,361 Singapore (1.3%) Singapore Telecommunications Ltd. 32,111,900 78,132 DBS Group Holdings Ltd. 1,586,701 18,682 South Africa (0.9%) MTN Group Ltd. 1,282,743 22,020 Standard Bank Group Ltd. 1,353,200 19,801 Bidvest Group Ltd. 856,390 18,320 * Gold Fields Ltd. ADR 696,600 11,055 South Korea (4.1%) Samsung Electronics Co. Ltd. 137,192 120,550 KB Financial Group Inc. 767,086 39,552 SK Telecom Co. Ltd. ADR 2,131,300 36,872 Hana Financial Group Inc. 586,550 23,282 Hyundai Mobis 93,000 21,416 LG Electronics Inc. 183,197 19,082 KT&G Corp. 360,210 18,933 Hyundai Steel Co. 150,000 18,533 Samsung Electronics Co. Ltd. Prior Pfd. 29,300 17,354 Spain (0.2%) Banco Santander SA 1,163,760 14,259 * Banco Santander SA Rights Exp. 02/09/2011 1,163,760 220 Sweden (1.0%) Assa Abloy AB Class B 1,581,300 43,004 Sandvik AB 1,058,522 20,793 Telefonaktiebolaget LM Ericsson Class B 977,919 12,070 Switzerland (4.7%) Novartis AG 1,815,212 101,219 * UBS AG 4,737,741 84,959 Actelion Ltd. 796,085 43,060 Roche Holding AG 205,669 31,274 Nestle SA 561,082 30,330 ABB Ltd. 1,078,015 25,431 Syngenta AG 46,259 14,917 Credit Suisse Group AG 316,933 14,169 Lonza Group AG 139,169 10,990 * Clariant AG 364,100 6,424 Taiwan (1.9%) Taiwan Semiconductor Manufacturing Co. Ltd. 25,300,704 66,178 * AU Optronics Corp. 31,108,460 30,477 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,123,915 14,690 Powertech Technology Inc. 2,544,000 9,471 Wistron Corp. 4,312,000 8,445 Lite-On Technology Corp. 5,495,337 7,464 * Pegatron Corp. 4,762,000 6,594 Thailand (0.3%) PTT PCL 1,314,100 14,253 Banpu PCL 238,600 5,638 Turkey (0.7%) Turkiye Garanti Bankasi AS 4,761,300 21,163 Turkcell Iletisim Hizmet AS 2,590,800 15,903 Turkiye Vakiflar Bankasi Tao 3,105,000 7,649 Turkiye Is Bankasi 1,836,800 5,764 United Kingdom (19.0%) Vodafone Group plc 43,571,654 122,463 GlaxoSmithKline plc 5,507,947 99,624 Royal Dutch Shell plc Class A (Amsterdam Shares) 2,679,300 94,552 Aviva plc 9,868,548 70,457 * Lloyds Banking Group plc 61,814,288 62,555 Xstrata plc 2,808,121 62,181 Royal Dutch Shell plc Class B 1,702,080 59,156 WPP plc 4,674,036 57,879 Standard Chartered plc 2,135,287 55,665 AstraZeneca plc 1,117,910 54,294 Tesco plc 8,250,035 53,235 HSBC Holdings plc 4,409,000 48,106 British American Tobacco plc 1,247,143 46,033 Barclays plc 9,503,254 44,687 Prudential plc 4,054,424 43,921 Royal Bank of Scotland Group plc 59,245,579 39,506 BP plc 5,034,900 39,138 Unilever plc 1,317,000 38,299 Rio Tinto plc 535,200 36,952 WM Morrison Supermarkets plc 8,304,190 35,456 BAE Systems plc 6,250,674 34,226 BG Group plc 1,369,000 30,815 Eurasian Natural Resources Corp. plc 1,856,671 30,095 Tullow Oil plc 1,414,260 30,062 Imperial Tobacco Group plc 952,800 27,226 BHP Billiton plc 589,343 22,592 Man Group plc 4,266,654 20,091 GKN plc 5,506,100 17,796 Informa plc 2,363,900 16,330 ICAP plc 1,715,273 14,729 Kazakhmys plc 570,537 13,746 * Dixons Retail plc 28,596,701 9,351 TUI Travel plc 2,044,000 8,286 * Inchcape plc 1,108,190 6,617 Thomas Cook Group plc 2,032,400 6,209 Old Mutual plc 2,127,524 4,276 * Cookson Group plc 301,856 3,215 Marks & Spencer Group plc 246,662 1,408 Total Common Stocks (Cost $6,610,487) Market Value Coupon Shares ($000) Temporary Cash Investments (5.0%) 1 Money Market Fund (4.8%) 3,4 Vanguard Market Liquidity Fund 0.207% 367,163,099 367,163 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) 5,6 Federal Home Loan Bank Discount Notes 0.210% 6/3/11 15,000 14,988 7 United States Treasury Bill 0.145%0.150% 2/17/11 2,800 2,800 United States Treasury Bill 0.200% 6/30/11 2,500 2,498 Total Temporary Cash Investments (Cost $387,450) Total Investments (100.9%) (Cost $6,997,937) Other Assets and Liabilities-Net (-0.9%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $68,966,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.3% and 2.6%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2011, the value of this security represented 0.1% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $72,258,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $10,491,000 have been segregated as initial margin for open futures contracts. 7 Securities with a value of $939,000 have been segregated as collateral for open forward currency contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. International Value Fund B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 743,280 6,646,393  Temporary Cash Investments 367,163 20,286  Futures ContractsAssets 1 9   Futures ContractsLiabilities 1 (708)   Forward Currency ContractsAssets  2,916  Forward Currency ContractsLiabilities  (2,935)  Total 1,109,744 6,666,660  1 Represents variation margin on the last day of the reporting period. D. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund's and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at International Value Fund the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index March 2011 1,848 74,995 2,111 FTSE 100 Index March 2011 465 43,445 (533) Topix Index March 2011 358 39,720 411 S&P ASX 200 Index March 2011 195 22,970 (278) Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At January 31, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Goldman Sachs Bank USA 2/15/11 USD 54,730 YEN 4,487,740 (407) Goldman Sachs Bank USA 2/15/11 USD 105,324 EUR 76,889 (2,413) UBS AG 3/23/11 EUR 46,224 USD 63,333 1,296 UBS AG 3/23/11 GBP 27,194 USD 43,540 929 UBS AG 3/16/11 YEN 3,171,137 USD 38,717 536 UBS AG 3/23/11 AUD 23,256 USD 23,039 40 AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. International Value Fund At January 31, 2011, counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. E. At January 31, 2011, the cost of investment securities for tax purposes was $7,008,912,000. Net unrealized appreciation of investment securities for tax purposes was $768,210,000, consisting of unrealized gains of $1,171,896,000 on securities that had risen in value since their purchase and $403,686,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Diversified Equity Fund Schedule of Investments As of January 31, 2011 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (100.0%) Vanguard Growth and Income Fund Investor Shares 9,909,414 266,266 Vanguard Windsor Fund Investor Shares 14,375,115 200,245 Vanguard U.S. Growth Fund Investor Shares 10,724,209 200,006 Vanguard Windsor II Fund Investor Shares 7,558,043 199,910 Vanguard Morgan Growth Fund Investor Shares 10,835,829 199,596 Vanguard Explorer Fund Investor Shares 1,790,575 132,001 Vanguard Capital Value Fund 5,861,607 66,940 Vanguard Mid-Cap Growth Fund 3,439,879 65,874 Total Investment Companies (Cost $1,255,477) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.207% (Cost $477) 477,015 477 Total Investments (100.0%) (Cost $1,255,954) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At January 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At January 31, 2011, the cost of investment securities for tax purposes was $1,255,954,000. Net unrealized appreciation of investment securities for tax purposes was $75,361,000, consisting of unrealized gains of $93,975,000 on securities that had risen in value since their purchase and $18,614,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD TRUSTEES EQUITY FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD TRUSTEES EQUITY FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2011 VANGUARD TRUSTEES EQUITY FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 21, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
